Citation Nr: 0001586	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-05 187A	)	DATE
	)
	)


THE ISSUE

Whether a February 1982 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
the cause of the veteran's death should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  John G. Burt, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.  He died in January 1967.  The appellant is 
his widow.

This matter comes before the Board as an original action on 
the motion of the appellant alleging clear and unmistakable 
error of the February 1982 Board decision.


FINDINGS OF FACT

1.  In a February 1982 Board decision, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  The February 1982 Board decision was reasonably supported 
by the evidence of record and is not shown to have been 
clearly and unmistakably erroneous, either in fact or law.


CONCLUSION OF LAW

The February 1982 Board decision denying entitlement to 
service connection for the cause of the veteran's death was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West Supp. 1998); 38 C.F.R. § 20.1400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error.  38 U.S.C.A. 
§ 7111(a) (West Supp. 1998).  Final regulations amending the 
Rules of Practice before the Board were promulgated and 
became effective February 12, 1999, providing for procedures 
to challenge prior Board decisions on the grounds of clear 
and unmistakable error.  64 Fed. Reg. 2134-2141 (1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  Clear and unmistakable error is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a) 
(1999); see Fugo v. Brown, 6 Vet.App. 40, 43 (1993).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b) 
(1999); see Russell v. Principi, 3 Vet.App. 310, 314 (1992).  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Clear and 
unmistakable error does not include a change in medical 
diagnosis, VA's failure to fulfill the duty to assist, or a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (1999).  A claim of clear and 
unmistakable error may not be based on opinions of the Court 
that formulate new interpretations of the law subsequent to 
the decision being challenged.  38 C.F.R. § 20.1403(e) 
(1999); Berger v. Brown, 10 Vet.App. 166, 170 (1997).

In the present case, the appellant has alleged clear and 
unmistakable error of the Board's February 1982 decision.  
The record shows that the RO issued a rating decision in 
November 1965 which granted the veteran service connection 
for muscle injury, residual of a gunshot wound of the neck, 
and assigned a 10 percent evaluation effective from September 
1965.  The veteran died of a myocardial infarction in January 
1967.

In April 1967, the appellant submitted a claim for Dependency 
and Indemnity Compensation for the cause of the veteran's 
death.  In a rating decision that same month, the RO denied 
service connection for the cause of the veteran's death, 
finding that the veteran's death was not related to his 
period of active service or to his service-connected 
disability.  Thereafter, the appellant submitted additional 
evidence, and the RO again denied service connection for the 
cause of death in March 1981.  In February 1982, the Board 
affirmed the RO's denial of service connection for the cause 
of the veteran's death.

The evidence of record at the time of the Board's February 
1982 decision included the veteran's service medical records, 
a September 1965 private medical record, an October 1965 VA 
examination, a Certificate of Death, a February 1979 letter 
from a private physician, and a transcript of a July 1981 RO 
hearing.  The service medical records show that, in January 
1945, the veteran sustained a penetrating gunshot wound of 
the right neck and back.  The records contain no findings, 
diagnoses, or treatment relating to a cardiovascular 
disability.  The September 1965 private medical record 
diagnosed the veteran with coronary artery heart disease.

During the VA examination of October 1965, the veteran 
reported that he had no complaints related to the gunshot 
wound but that he had been diagnosed with an artery occlusion 
in August 1965.  The examiner made no findings related to the 
veteran's cardiovascular disability and assessed the veteran 
with a healed gunshot wound, with no residuals.

The Certificate of Death identified the cause of the 
veteran's death on January 21, 1967, as acute myocardial 
infarction due to coronary thrombosis due to coronary 
arteriosclerosis.  The February 1979 letter from John S. 
Parker, M.D., stated that the veteran's autopsy revealed 
extensive evidence of coronary artery disease, with a recent 
heart attack, rupture of the heart, and congestion of many 
organs as a result of heart failure.  He also stated that 
there was no evidence of pulmonary illness and that "chest 
wounds sustained in World War II" may have contributed to 
the veteran's development of cirrhosis by causing stress.

The appellant testified at a hearing before the RO in July 
1981.  She claimed that the veteran had shortness of breath 
immediately after service.  She also stated that he had chest 
pains but that he did not take medication for a heart 
condition during the approximately 20 years between discharge 
from service and his death.

A claimant of Dependency and Indemnity Compensation benefits 
is entitled to service connection for cause of death if a 
service-connected or compensable disability caused, hastened, 
or substantially and materially contributed to the death.  
38 U.S.C.A. § 1310(b) (West 1991).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312 (1999).

The appellant apparently believes that the February 1982 
Board decision contained clear and unmistakable error because 
the cardiovascular disability from which the veteran died was 
somehow related to his period of active service.  However, 
the appellant submitted no competent medical evidence of such 
a relationship.  The previous Board decision thoroughly 
reviewed the medical evidence of record and applied the 
correct laws pertaining to service connection and cause of 
death.  Specifically, the Board concluded that the record 
contained no competent medical evidence relating the 
veteran's cause of death to his injury incurred in service or 
otherwise to his period of active service.

Upon a review of the law and record before the Board at the 
time of the February 1982 decision, the Board concludes that 
the correct facts were before the Board and that the Board 
correctly applied the statutory and regulatory provisions 
extant at the time.  Accordingly, the Board decision of 
February 1982 was not clearly and unmistakably erroneous and 
the veteran's motion must be denied.


ORDER

As the Board did not commit clear and unmistakable error in 
the February 1982 decision, the motion is denied.



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


